DETAILED ACTION
Claims 1-6, 8-11, 13, 14, 16-21 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
112 2nd rejection of claim 12 is withdrawn due to cancellation, and 112 2nd rejection of claims 4, 19 are withdrawn due to amendment, that captures interpretation #2.  See FAOM at 7.
35 USC 112 2nd rejection of claims 6, 14 are withdrawn, and 35 USC 112 2nd rejection of claims 7, 15 are withdrawn due to cancellation.
35 USC 112 2nd of claim 13 is withdrawn, due to dependency on claim 11.

Response to Argument
Applicants allege that a “lightweight checkpoint” should be definite because the term “lightweight” in isolation means “low usage of system resources.”  See Remarks at 9-10.
NOTE: applicants may wish to consider whether the phrase itself is still necessary to clarify the scope of the claim, given the current amendments.  See Remarks for the examiner’s evaluation of written description support for the negative limitation.

argued a definition, they have not provided any source of information with respect to this term.

That said, the examiner is familiar with these terms, and to delay prosecution on this case solely on a formality is inefficiency for its own sake.  As such, the examiner performed a limited consideration based on his own search for evidence.

Firstly, applicants’ argument is unsupported by the general usage in English.  See https://www.dictionary.com/browse/lightweight.  That said, the general use of a term in the English language is not dispositive of the “plain meaning” of a term, but rather, the meaning as understood by a Person Having Ordinary Skill In The Art (PHOSITA).  So that fact alone is not enough to fully rebut applicants’ argument.

Secondly, the limited evidence found by the examiner does not support applicants’ narrow meaning as understood by a PHOSITA.  Rather, the general meaning of “lightweight” is as a contrast to “heavyweight.” http://foldoc.org/lightweight (defining as “Opposite of heavy-weight.”) Critically, the definition also states that the term is not treated by a PHOSITA as an isolated adjective, but rather, as a phrase prefix.  See id. (further defining as “…usually found in combining forms such as ‘light-weight process.’”) (emphasis added)

1

In summary, neither the lightweight-as-adjective interpretation nor lightweight-as-phrasal-prefix interpretation infers “system resources.”  As explained in the FAOM, that meaning is specific to processes and threads.

Finally (and this is not to be interpreted that the examiner is taking this position), assume arguendo that the examiner adopted the argued definition of “low usage of system resources.”  That is still indefinite, because “low usage” and “high usage” are relative nd.

Applicants allege that that because Lakhamraju describes reorganization, it cannot disclose “receiving, at a target repository from a source repository.”  Remarks at 11.
There are three independent claims, which are claims 1, 8, 16.  Claim 1 and 16 do not contain this language.  As such, despite the remarks, this argument is only germane to claim 8.  Applicants have expressly set forth that their arguments for the prior art are solely direct to claims 8, 9, 16, 17, and this is reiterated here for clarity.  See Remarks at 10.

The followup allegation and argument is addressed further below.

Applicants then allege that Lakhamraju is directed to reorganization of a single database.  Remarks at 11.
“As described in more detail below, the method of the present invention also involves a traversal of the database in which objects may be migrating. However, the method of the present invention is operable even where the database is partitioned into smaller constituent parts.”
Lakhamraju at Col 5 lines 22-30.


“An on-line reorganization method of an object-oriented database with physical references involves a novel fuzzy traversal of the database, or a partition thereof, to identify the approximate parents of all migrating objects. Where the entire database is traversed the process begins from its persistent root. For traversals of a partition the process begins from each object with a reference pointing to it from outside the partition.”
Lakhamraju, Abstract (emphasis added).

In short, Lakhamraju teaches that the database-as-a-whole reorganization is the flagship embodiment, but is not the only embodiment.  Even non-preferred embodiments may be used for their disclosure value.  See MPEP 2123(II).

At the same time, Applicants also allege that “the claims require data being moved from a first storage system to a second storage system to create a dataset,” and because Lakhamraju does not contain this language, it cannot meet the claim limitations.  Remarks at 11.
The examiner observes that none of the cited claims actually contain this language. 

The FAOM expressly explained that, based on applicants’ written description in [00294] which disclaims any listed component of Fig. 6 as being limiting, and based on the lack of lexicographic definition of “repository” elsewhere in the written description, the interpretation of “repository” was a unit of data.  See FAOM at n.5.  Data repositories are 

The issue under dispute is whether there is a migration between one repository to another (whether that repository is a data unit, or whether it is a system as a whole).  The examiner is including a google search with the query “data migration definition” (without quotes), where the summaries show that data migration is generally characterized as encompassing moving data from one unit to another.  That unit may be systems, machines, computers, databases, or more.

Moreover, looking to the Lakhamraju reference itself, the Background explains “In contrast to clustering, partitioning separates objects across several disks to enable concurrently accessed objects to be retrieved in parallel.  Clustering and partitioning of objects is determined based on changes in workload and updates to objects.”   See Lakhamraju, Background Col 1 lines 55-62.

If partitioning is based on changes to workloads and updates to objects, then such a change would necessarily call for changes in partition.  So the Lakhamraju environment with respect to partitions necessarily suggests that a migration encompasses changes in partition, since partitions themselves are defined by changes in workload and updates.  Thus, even if the claims were amended to include a move from system to system to 

Although not expressly argued, the examiner suspects that applicants’ argument appears to be that each Lakhamraju migration is on a per-partition basis.  If that was the concept applicants were attempting to articulate, the examiner states that his reconsideration of Lakhamraju shows that Lakhamraju confines the traversal of a structure to seek objects that can and should be migrated on a per-partition basis.  As far as the examiner can tell, Lakhamraju never requires that the destination of the relocated objects remain within the partition.  

On the contrary, Lakhamraju expressly requires support for performing updates outside of the partition as part of the migration process, because ERT keeps references to external objects from parent objects in other partitions that reference the in-partition object.  See Abstract (ERT for external partition references), see also Col 5 lines 46-48 (the ERT stores references from a parent which is outside the partition).  Keeping the database consistent requires updating those references from the parent objects, and the final steps to the process of migrating a particular child object reflect this necessity.  See Fig. 5 element 515; see also Fig. 6 element 515; see also Fig. 7 element 703.  So, if Lakhamraju contemplates, as part of its partition-specific migration process, updates to objects stored on partitions other than the traversed partition, there is no reason to believe that Lakhamraju precludes writing to those other partitions.



Specification
The specification is objected to under 37 CFR 1.75(d)(1).
MPEP 2111.01(V) sets forth conditions by which a claim term or phrase can require rejection under 112 2nd and a specification objection under 37 CFR 1.75(d)(1).  

In the instant application, that phrase is “lightweight checkpoint.”

The explanation why the claimed phrase requires rejection and object is set forth in the companion 112 2nd rejection, below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 18, 19 and all claims dependent therefrom (esp. claims 2-4, 11, 12, 20) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims require “lightweight checkpoints.”

The use of this phrase in the claims and the written description show that “checkpoint” is a noun.  Thus, the modifier of “lightweight” refers to the noun.

Firstly, this phrase is not a term of art.  In general, the computing art has “lightweight process/thread” which refers to a computer “process/thread” (a computer operating system designation of an executing computer program) which means that limited computing resources are available to that process or that thread.  A “checkpoint,” by contrast, is not an executing computing program, but some point where the program state is recorded.

Responsive to argument filed on 26 Sept 21 arguing that the term “lightweight,” as a prefix to some other term, inferred to those skilled in the art low usage of system resources, the examiner reconsidered the rejection by reviewing searching The Free On-Line Dictionary of Computing.  The search revealed three definitions, found at the following pages:
http://foldoc.org/lightweight
http://foldoc.org/Lightweight+Directory+Access+Protocol
http://foldoc.org/light-weight+process


Review of available literature also did not yield evidence that those skilled in the art were familiar with the phrase.

A search of patent literature available in EAST shows that 21 distinct patent-literature documents in 13 distinct patent families contain the phrase at all.  Of those patent families:
Two families only contain the phrase in translated Chinese abstracts.  
Three families only cite to one of two papers: Sorin, “Using Lightweight Checkpoint/Recovery to Improve the Availability and Designability of Shared Memory Processors” and Laosooksthit, Lightweight Checkpoint Mechanism and Modeling in GPGPU Environment.”  A brief review of both papers suggests that the phrase in each title is not interpreted as [lightweight-checkpoint process], but rather, [lightweight-process about checkpoints], which means that neither reference is directed to the similar concept as the patent claim phrase.
One family (exemplified by Kundu et al., US 2004/0210577 A1) a particular “lightweight checkpointing process” shown in Fig. 5, and a lightweight checkpoint is the result of that particular process.
Two families use the phrase in a background or summary, without any definition (ex. Gerhrmann et al., US 2016/012436 A1; A1; Didehban et al., US 2019/0196912).
Four families use the phrase precisely once in the detailed description, without any explanation of what the phrase means (Fernando et al., US 2018/0095834; Miller et al., US 2021/0019067 A1; Karr et al., US 2021/0019093 A1; Karr et al., US 2021/0019236 A1)
One family is the instant application.  This is the only patent document that attempts to capture “lightweight checkpoints” as a claim limitation, as opposed to just discussing it in the written description.
 
Looking to the patent literature counts, 21 out of over eleven-million currently issued patents and an uncounted number of Pre-grant publications/foreign applications/IBM technical disclosure bulletins does not suggest general knowledge of the phrase such that one skilled in any art would be familiar with the phrase “lightweight checkpoint,” and of those 21 documents, the only one that provides an explanation is specific to a particular process disclosed in that patent application.  The instant application does not incorporate any patent-literature document in that family by reference, so it cannot be assumed that applicants’ claimed meaning of a “lightweight checkpoint” is the same as in Kundu.

A Google search also shows the same general trends as the papers above; the phrase “lightweight checkpoint” process is really a lightweight process that involves checkpointing.   In those documents there is either no concept of a “lightweight checkpoint” as an independent phrase, or the phrase is linked to the particularly disclosed process.

Further Google searches yielded the phrase “lightweight snapshot” which refers to a snapshot of only metadata.  The examiner contemplated whether the phrase “checkpoint” was being used as a stand-in for “snapshot,” which would have permitted the claims to be objected to under 37 CFR 1.75(d)(1) rather than rejection.  See MPEP 608.01(o).   Unfortunately, written description [00288] indicates that the instant application does not treat terms as synonyms.

Secondly, the written description does not set forth what is a lightweight checkpoint.  
The closest indication is documents in the FAOM remarks section, where [00297] states “a checkpoint may also be referred to as an ordered ‘lightweight checkpoint’ of a dataset.”  However, this definition is of a “checkpoint” the definition of checkpoint was not just straight equivalence to “lightweight checkpoint” but rather an ordered lightweight checkpoint.  Because the claims are not specific to an ordered lightweight checkpoint, the metes and bounds of lightweight checkpoint cannot be assumed to be limited to checkpoints.

Written Description [00299] incorporates three other applications by reference to their serial numbers.  Each of these documents uses the phrase “lightweight” only once to explain the acronym “LDAP.”


Consequently, the metes and bounds of the claims are not clearly established by the phrase “lightweight checkpoint.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 9, 16, 17 is/are rejected under 35 U.S.C. 102(a)(1),(2) as being anticipated by 
Lakhamraju et al. (US 6,343,296) hereinafter Lakhamraju
	w/evidence inherent features of logs in Kreps, The Log: What every software engineer should know about real-time data’s unifying abstraction (https://engineering.linkedin.com/distributed-systems/log-what-every-software-engineer-should-know-about-real-time-datas-unifying) hereinafter Kreps
	w/evidence from incorporated features from Roy et al., Garbage collection in object-oriented databases using transactional cyclic reference counting, hereinafter Ashwin2
	With respect to claim 8, Lakhamraju discloses A storage system (Col 6 lines 1-6, prior art invention is disclosed in the context of a database system) that includes a computer memory and a computer processor, the computer memory including program instructions that, when executed by the computer processor, cause the storage system to carry out the steps of: 
receiving, at a target data repository from a source data repository, metadata describing one or more updates to one or more datasets stored within the source data repository (Col 5 lines 42-46, External Reference Table (“ERT”) supports recording objects migrating between different partitions, and stores the references that are external to the partition.  The partitions are interpreted as the repositories3), wherein the metadata does not store data included in the one or more updates to the one or more datasets and includes references to data associated with the one or more updates (Col 10 lines 34-38, the checkpoints are expressly set forth as being for the ERT.  It does not cast the checkpoints to encompass data included with the migrated objects.  Col 5 lines 38-59, esp. lines 44-46, an ERT stores references to parents of migrated objects.  Notably, migrated objects (‘O’) are set forth as “described” by the ERT, not as “stored” in the ERT);
generating, based on the metadata describing the one or more updates to the one or more datasets, an ordered log of metadata describing an ordered application of the one or more updates 
generating, based on the ordered log of metadata, the one or more datasets in accordance with the one or more updates (Col 10 lines 20-24, Restart recovery via log checkpoints.  Thus, the set of objects are reconstructed). 

With respect to claim 9, Lakhamraju discloses wherein the program instructions, when executed by the computer processor, further cause the storage system to carry out the steps of: 
receiving, at the target data repository from the source data repository and independent from receiving the metadata describing the one or more updates to the one or more datasets, data corresponding to the one or more updates to the one or more datasets (Abstract, the migrated object must have been sent as a matter of operability of the reference). 

With respect to claim 16, Lakhamraju discloses A method (Abstract, method) comprising: 
generating, based on metadata describing one or more updates to the one or more datasets, wherein the metadata does not store data included in the one or more updates to the one or more datasets and includes references to data associated with the one or more updates (Col 10 lines 34-38, the checkpoints are expressly set forth as being for the ERT.  It does not cast the checkpoints 
generating, on a source data repository  and based on the ordered log of metadata, at least a portion of the one or more datasets in accordance with the one or more updates corresponding to a specified point in time (Col 10 lines 29-36 restart recovery using log checkpoints contemplated.  Col 6 lines 1-6, transactions are logged in accordance to Write Ahead Logging protocol, so are logged. The partitions in Col 5 lines 38-45 are interpreted as the repositories). 

With respect to claim 17, Lakhamraju discloses wherein at least one location of data is available based on garbage collection on the source data repository (Background, Col 3 line 41-Col 4 the disclosed migration scheme flows from garbage collection concepts.  Col 7 lines 27-33 expressly ties the ERT and TRT to the incorporated references Amsaleg and Ashwin, which are garbage collection references, so the migration technique that generates the ERT and TRT is based on garbage collection) using both a reference table maintained by a storage controller (ERT and TRT stand for “external reference table” and “temporary reference table”) and also a list of references within the ordered log of metadata (Ashwin Section 3 teaches that the tables are recording object identifiers (“oids”)).

Indica of Allowable Subject Matter
Claims 6, 14, 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph of those claims (or earlier claims), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims
The various dependent claims either directly or indirectly refer to time intervals of “lightweight checkpoints” as being “less than 100 milliseconds.” 

The explanation of why the phrase “lightweight checkpoint” is indefinite was set forth in the FAOM, and the explanation as to why the term “lightweight” was not specific to the articulated concept was set also forth.  This is the 112 2nd rejection that must be overcome.

However, while the adjective “lightweight” in “lightweight checkpoint” is still under contention, either applicants nor examiner dispute that a recovery checkpoint is being claimed.  This interpretation is also consistent with applicants’ written description.  See Instant Written Description [00286] describing these “lightweight checkpoints” as recovery points in a replication process.  Accordingly, the examiner conducted a search for the 100ms limitation with respect to checkpoints (irrespective of their lightweight/heavyweight nature), and does not find that the prior art has any reference that meaningfully reflects this limitation, when construed against the claim as a whole.



Secondly, two references were found that reference the 100 ms cutoff in a data processing/recovery context, and both were published before the filing date, but despite those references, the claims are still apparently non-obvious.  Firstly, the last paragraph in the Background section of Okamoto et al. (US 5,812,757) discusses how Japanese Unexamined Patent Application SHO 59-160899 performs checks on “every 100 seconds” on processor boards.  Although that cited foreign application is directed to data recovery, that technique uses circuits to switch processing from one processing unit to another, and has little to do with checkpoints.  Also, recovery of an executing process/thread is a very different kind of field than recovery of database/dataset to some state, so although both are ostensibly redirected to “data recovery” in its broadest meaning, realistically, a Person Having Ordinary Skill In The Art would 

The other reference is Lu et al. (US 2017/0264559 A1) discusses that network delays in cross-regional scenarios may exceed 100ms and based on that, a RPO might not be achieved.  If Lu had said little more than that, perhaps it might be reasonable to infer that Lu solved the cross-regional delay problem and thereby contemplated RPOs of milliseconds.  But review Lu [0114] and [0115] explain that Lu contemplates RPOs on the order of entire minutes.  Also, [0111]-[0112] discuss how replicated cross-regional information are contemplated in 10 or 15 minutes.  Looking to Lu as a whole, it would unreasonable to use the problem statement in the [0005] to infer that Lu had actually solved the problem of >100ms delays in replication transmission.  Beyond that 100ms in Lu’s background refers to transmission time, not checkpoint creation interval time.  These can related concepts, as applicants have admitted because instant written description [00286] says “In some examples, the RPO limit may be more of a function of a typical maximum transfer time. As an illustrative scenario, the earth's moon is a little over one light-second away from the earth, so with sufficient bandwidth to avoid queue delay, an RPO to the moon of 1.2 seconds is possible with a lightweight journal implementation (receiving an acknowledgement from the moon for the primary to confirm the recovery point will take at least another 1.2 seconds)” – but even in light of that factual nexus, it is facially clear that Lu’s RPO on the order of minutes is not remotely close to the claimed performance range on the order of milliseconds.  So applicants’ disclosed nexus only serves to highlight how different the claimed range is from Lu’s disclosure.



Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

Why the a 112 1st rejection for negative limitation was not tendered:
(1) The attached interview summary sets forth [00297] as the support for the negative limitation.
(2) The paragraph uses the word “only” when discussing how the checkpoint “only” contains references 
(3) MPEP 2173.05(i) permits the use of the word “not” to define within a closed group of alternatives (stating “If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims”)


In other words, the written description discloses that its checkpoints store data “only” by reference,” and the claim captures “not” by value.  This effectively means the same thing, so the claim has written description support.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0303581 A1, Calder et al.
Abstract, “delta-checkpoints” are checkpoints that are defined by the changes made since the last checkpoint.

The current claim sheet has claim 1 describe a “lightweight checkpoint” of having the feature of describing updates “in relation to a previous lightweight checkpoint.”  Since this limitation involves language that is specifically pointed out as rendering the claim indefinite, and it is improper to speculate on indefinite claim scope, no formal finding of prior art for this limitation is part of this office action.  That said, solely as a matter of general speculation and not some formal fact finding, (1) the examiner does not recall that Lakhamraju actually describing the checkpoint technique for the ERT (2) the examiner invites applicants to contemporaneously speculate whether Calder’s contrast of 

Veritas File System Administrator's Guide Linux 5.1, p73
	A table of differences between snapshot and checkpoint.

Pittman et al. (US 5,998,968) 
Ma (US 2012/0323128) 
Cheng (US 2021/0255787 A1)
Okamoto et al. (US 5,812,757)
Lu et al. (US 2017/0264559 A1)
Horowitz et al. (US 10,698,775 B2)
Various references considered with respect to the 100 millisecond claims.  A complete analysis can be found in the “Allowable Subject Matter” section of this action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        22 Sept 21


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Because dictionary definitions do not count as new ground of rejection, the examiner has incorporated the dictionary findings into the explanation of the 112 1st rejection.
        
        2 The lead author in the published paper is P Roy.  To keep consistency with the paper’s citation in Lakamraju, the paper is referred to as “Ashwin” in this Office Action.
        3 Although Fig. 6 shows examples of repositories that suggest that the contemplated meaning may have had meanings that are coarser than that of data or database partitions, [00294] expressly states that “the components illustrated in Fig. 6 are not intended to be exhaustive or limiting.”  The examiner’s review of lexicographic definitions, recorded in the FAOM Remarks section, found no definition of “data repository.”